Citation Nr: 1013924	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  08-25 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury to include degenerative joint disease.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1945 to October 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In December 2008, the Veteran withdrew his request for a 
hearing before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran contends that in Luzon in the Philippines in 1945 
he injured his left knee when he jumped off a truck and 
twisted his knee.

Although the service treatment records do not document a left 
knee injury, the Veteran is competent to describe an in-
service injury.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
(lay testimony is competent with regard to symptoms of an 
injury, but lay testimony is not competent to prove that the 
Veteran had or was diagnosed with a particular injury).  

Also, the record raises the claim of service connection due 
to or aggravated by the service-connected degenerative 
arthritis of the lumbar spine. 

As the evidence of record does not contain sufficient 
competent evidence to decide the claim, further evidentiary 
development under the duty to assist is needed.  38 C.F.R. 
§ 3.159(c)(4)(i). 



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ensure VCAA compliance on the claim 
of secondary service connection.  

2  Afford the Veteran a VA examination 
to determine: 

a).  Whether it is at least as 
likely as not that degenerative 
joint disease of the left knee 
established by X-ray by VA in May 
2007, 61 years after service, is 
related to a twisting knee injury 
in 1945.

The examiner is asked to comment 
on the clinical significance that 
degenerative joint disease by X-
ray by VA in May 2007 was also 
show in the right knee. 

In the alternative, whether it is 
at least as likely as not that: 

b).  Degenerative joint disease 
of the left knee is caused by or 
aggravated by the 
service-connected degenerative 
arthritis of the lumbar spine.



In formulating the opinion, the 
examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility."  Rather, 
it means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is 
medically sound to find in favor 
of causation as it is to find 
against causation.

Also, in this context, the term 
"aggravation" means a permanent 
increase in the underlying 
disability, that is, an 
irreversible worsening of 
degenerative joint disease of the 
left knee beyond the natural 
clinical course and character of 
the condition as contrasted to a 
temporary worsening of symptoms.

The claims folder should be made 
available to the examiner for review. 

3.  After the development has been 
completed, adjudicate the claim, 
including secondary service connection.  
If the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


